DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 26 August 2022 has been entered.  
The Applicant’s argument regarding the 35 USC 112(a) new matter rejection being present in the original set of claims, see page 1 of the Arguments dated 26 August 2022, is persuasive.  Accordingly, the 35 USC 112(a) rejection is withdrawn.
Applicant’s arguments, see pages 2-3, filed 26 August 2022, with respect to the rejection of claim 1 under 35 USC § 103 have been fully considered but are not persuasive.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 26 August 2022, the status of the claims is as follows: Claim 1 has been amended.
Claim 1 is pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen et al. (EP-2889104-A1, referencing official foreign version for drawings and provided English translation for the disclosure) in view of Winzen (DE-19930852-C1, referencing official foreign version for drawings and provided English translation for the disclosure) and Schmitt (US-20100301567-A1).
Cornelissen teaches a method of producing a welded ring (“method for forming a carrier ring,” title), the method comprising: bending wherein a band of a length corresponding to a circumference of the ring is bent to form the ring (“bending the strip into a circular or ring shape, whereby distal ends of the strip are touching,” page 1, line 12) wherein a V-Shaped offset (not explicitly disclosed) lies in a flat plane of the band prior to the bending (fig. 3, step I; construed plane is from left to right in this figure), and the bending of the band changes the band to a cylindrical ring with a circumferential surface (fig. 3, step II; fig. 3, step III shows the formed carrier 13, which is construed as a cylindrical ring), wherein the flat plane of the band becomes a curved plane (in the transition from fig. 3, step 1 to step 2, the construed plane would become curved as the strip 11 is formed into a ring); and welding the curved plane of the band at its ends (“fixing these distal ends of the strip to each other by welding to form the steel carrier ring,” page 1, line 14), from both lateral edges of the ring from the outside inwards (figure 5 shows a weld pattern where two separate welds begin at points S1 and S2 and traverse inwards to points F1 and F2, respectively; also described on page 3, lines 41-58), and wherein the welding is performed in a straight line and such that the weld covers the V- shaped offset (although Cornelissen does not teach a V-shaped offset, Cornelissen teaches a weld covering the gap between the two distal ends of the strip such that there is an overlap when the two welds traversing in opposite directions meet as shown in fig. 5, page 3, lines 54-58).  Cornelissen does not explicitly disclose a V-shaped offset, wherein the V-Shaped offset lies in the circumferential surface of the welded ring.		

Cornelissen, figs. 3 and 5

    PNG
    media_image1.png
    676
    956
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    588
    404
    media_image2.png
    Greyscale

	However, in the same field of endeavor of laser weld seams, Winzen teaches a V-shaped offset (fig. 3 shows v-shaped offsets for the piston 1 and the cylindrical bellow welds 14; the zigzag connection shown in fig. 3 is construed as being “v-shaped”).

Winzen, fig. 3

    PNG
    media_image3.png
    572
    374
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the distal ends in the invention of Cornelissen to include a zigzag shaped connection, in view of the teachings of Winzen, in order to use a weld seam that deviates from a circumferential direction, for the advantage of lengthening the weld seam so as to reduce the impact load of each individual weld section from high-frequency impact-like or shock-like loads due to the relative movement of the welded parts (Winzen, paragraphs 0006-0008).
Cornelissen/Winzen do not explicitly disclose wherein the V-Shaped offset lies in the circumferential surface of the welded ring.
However, in the same field of endeavor of laser weld seams, Schmitt teaches wherein the V-Shaped offset lies in the circumferential surface of the welded ring (figs. 1A and 1B, weld 10 has a V-shape, which is construed as lying in the circumferential surface of the welded ring).

Schmitt, figs. 1A and 1B

    PNG
    media_image4.png
    259
    448
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Cornelissen, to include a V-shaped weld seam that was in the surface of a welded ring, in view of the teachings of Schmitt, by modifying the distal ends, as taught by Cornelissen, such that they were V-shaped, as taught by Schmitt, and had a zigzagged connection, as taught by Winzen, in order to create a seal that extends at least partially perpendicular to a sealing gap, where the seal can withstand a force component due to a “barrel edge,” which is the bottom of the V-shaped weld seam (Schmitt, paragraphs 0016-0017).
Response to Argument
Applicant's arguments filed 26 August have been fully considered but they are not persuasive. 
On page 2, the Applicant argues that Winzen (DE-19930852) does not teach “the welding is performed in a straight line such that the weld covers the V-shaped offset,” because fig. 2 of Winzen teaches a weld 12 that follows the welding line 11, as opposed to what is shown in fig. 3 of the instant application, where two weld seems overlap each other along a straight line over the V-shaped offset.  The examiner agrees with the Applicant’s interpretation of Winzen, and that one of ordinary skill in the art would be motivated to weld along the zigzag edges as opposed to welding in a straight line across the zigzag edges.  However, the examiner disagrees that a zigzag weld cannot be construed as teaching “the welding is performed in a straight line such that the weld covers the V-shaped offset.”  Under broadest reasonable interpretation, a weld in a zigzag can pattern is “performed in a straight line” because after each zig or zag, there is a straight line until the next zig or zag.  Recommend that the Applicant consider amending claim 1 to recite “the welding is performed in a continuous straight line such that the weld covers the V-shaped offset,” in order to overcome Winzen.   
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        9/30/2022
/SANG Y PAIK/Primary Examiner, Art Unit 3761